 

Exhibit 10.1

 

EXECUTION COPY

Standstill and Support Agreement

This STANDSTILL AND SUPPORT AGREEMENT, dated as of May 6, 2011 (this
“Agreement”), is by and between Plug Power Inc., a Delaware corporation (“Plug
Power”), OJSC “INTER RAO UES,” an open joint stock company organized under the
laws of the Russian Federation (“INTER RAO”), and OJSC “Third Generation Company
of the Wholesale Electricity Market,” an open joint stock company organized
under the laws of the Russian Federation (“OGK-3” and together with INTER RAO,
the “Stockholders”).

WHEREAS, OGK-3 directly owns 44,626,939 shares of Common Stock, par value $0.01
per share (the “Common Stock”), of Plug Power.

WHEREAS, INTER RAO owns shares of OGK-3 representing 81.9% of the outstanding
equity interests and voting power in OGK-3.

WHEREAS, contemporaneously with the execution of this Agreement, Plug Power has
entered into Amendment No. 1 (the “Amendment”) to that certain Shareholder
Rights Agreement, dated as of June 23, 2009, between Plug Power and American
Stock Transfer & Trust Company LLC, a New York Limited Liability Trust Company
(as amended, the “Rights Agreement”).

WHEREAS, the Board of Directors of Plug Power (the “Board”) has determined that
this Agreement, the Amendment and the transactions contemplated hereby and
thereby and related hereto are advisable and in the best interests of Plug Power
and the holders of Common Stock.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1.          Voting Support; Grant of Irrevocable Proxy.

(a)         Stockholder Meetings.  (i) During the period commencing on the date
of this Agreement and ending upon the election of directors at Plug Power’s
annual meeting of stockholders to be held in 2016 (the “Support Period”), each
Stockholder shall cause all shares (the “Shares”) of Common Stock Beneficially
Owned by it and/or its Affiliates or Associates (as such terms are defined in
the Rights Agreement), as of the record date for any annual or special meeting
of stockholders of Plug Power (or consent in lieu thereof) and at any
adjournments or postponements thereof, (A) to be present (either in person or by
proxy) for quorum purposes, (B) with respect to the election of directors, to be
voted in accordance with the recommendation of the Board and withheld from any
nominee that is not recommended by the Board, and (C) with respect to each other
matter brought before such meeting, to be voted at least seven (7) days prior to
the date of such meeting.

 

--------------------------------------------------------------------------------

 


 

 

 

 

(ii)        Notwithstanding Section 1(a)(i) hereof, each Stockholder shall cause
all shares of Common Stock Beneficially Owned by it and/or its Affiliates or
Associates, as of the record date for the 2011 annual meeting of the
stockholders of Plug Power (or any consent in lieu thereof) and at any
adjournments or postponements thereof (the “2011 Annual Meeting”), (A) to be
present (in person or by proxy) for quorum purposes, (B) to be voted in favor of
the nominees for election as Directors of the Board and withheld from any
nominee that is not recommended by the Board, (C) to be voted in favor of each
other matter brought before such meeting upon the recommendation of the Board
and set forth in Plug Power’s definitive proxy statement relating to such
meeting, and (D) to be voted against any proposal made by a stockholder that is
not recommended by the Board.

(b)        Grant of Irrevocable Proxy.

(i)         Each Stockholder hereby irrevocably grants to, and appoints, Plug
Power, and any individuals designated in writing by Plug Power, and each of them
individually, as such Stockholder’s proxy and attorney-in-fact (with full power
of substitution and re-substitution), for and in the name, place and stead of
such Stockholder, to vote the Shares, to instruct nominees or record holders to
vote the Shares, or grant a consent or approval in respect of the Shares for the
matters set forth in Section 1(a).  This proxy shall be effective with respect
to any Stockholder if, at any annual or special meeting of the stockholders of
Plug Power during the Support Period (or any consent in lieu thereof) and at any
adjournments or postponements of any such meetings, such Stockholder (A) fails
to appear or otherwise fails to cause the Shares to be counted as present for
purposes of calculating a quorum, or (B) fails to vote the Shares in accordance
with Section 1(a), in each case at least seven (7) days prior to the date of
such stockholders’ meeting (or within seven (7) days following the record date
for any consent in lieu of such stockholders’ meeting); provided, however, that
such Stockholder may vote the Shares in person at such meeting notwithstanding
the prior execution and delivery of such proxy by the individuals designated by
Plug Power pursuant to this paragraph. Each Stockholder understands and
acknowledges that Plug Power is entering into this Agreement in reliance upon
such Stockholder’s grant of this irrevocable proxy.

(ii)         Each Stockholder represents that any proxies heretofore given in
respect of the Shares that may still be in effect are not irrevocable, and that
any such proxies are hereby revoked.

(iii)        Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 1(b) is given in connection with the execution of this
Agreement and the transactions contemplated hereby, and that such irrevocable
proxy is given to secure the performance of the duties of such Stockholder under
this Agreement.  Each Stockholder hereby further affirms that the irrevocable
proxy is coupled with an interest and, until the expiration of the Support
Period, may under no circumstances be revoked.  Each Stockholder hereby ratifies
and confirms all actions that the proxies appointed hereunder may lawfully do or
cause to be done in accordance with this Agreement.  Such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of
Delaware General Corporation Law. 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

Section 2.           Additional Director.  The Stockholders and Plug Power agree
that as soon as practicable following the final adjournment of the 2011 Annual
Meeting (and in no event later than June 30, 2011) but subject to this Section
2, the Board will increase the size of the Board to seven (7) members and (i)
appoint a designee of INTER RAO to fill the newly created directorship on the
Board as a Class II director, whose term shall expire at Plug Power’s 2013
annual meeting of stockholders, and (ii) appoint a designee of INTER RAO to fill
the newly created directorship on the Board as a Class III director, whose term
shall expire at Plug Power’s 2014 annual meeting of stockholders (the
individuals named in the foregoing clauses (i) and (ii), the “INTER RAO
Designees”).  Plug Power agrees that (x) upon expiration of the term of the
Class II INTER RAO Designee, the Board shall re-nominate the individual serving
as such Class II INTER RAO Designee (or another individual designated by INTER
RAO to serve as such Class II INTER RAO Designee), but only if as of the date
the Board makes its nomination decisions the Stockholders beneficially own
shares of Common Stock representing at least 20% of the total outstanding shares
of Common Stock, and (y) upon expiration of the term of the Class III INTER RAO
Designee, the Board shall re-nominate the individual serving as such Class III
INTER RAO Designee (or another individual designated by INTER RAO to serve as
such Class III INTER RAO Designee), provided that in the case of clause (y) the
Board shall not be required to make such re-nomination if as of the date the
Board makes its nomination decisions either (A) (i) the Stockholders
beneficially own shares of Common Stock representing at least 10% but less than
20% of the total outstanding shares of Common Stock and (ii) there is at least
one INTER RAO Designee then serving on the Board (other than such Class III
INTER RAO Designee) or INTER RAO has the right to have at least one INTER RAO
Designee serving on the Board (other than such Class III INTER RAO Designee) or
(B) the Stockholders beneficially own shares of Common Stock representing less
than 10% of the total outstanding shares of Common Stock.  At such time as the
INTER RAO Designees shall become directors of Plug Power, they shall agree in
writing to be bound by the terms and conditions of all Plug Power policies
applicable to directors.  Notwithstanding the foregoing, a proposed INTER RAO
Designee shall be subject to satisfaction of the criteria for Board membership
established by the Plug Power Corporate Governance Guidelines, including the
director qualification criteria thereof, as determined in the reasonable and
good faith discretion of the Corporate Governance and Nominating Committee and
the Board in the same manner as the Corporate Governance and Nominating
Committee and the Board would consider any candidate for Board membership.  The
Stockholders acknowledge and agree that for the first year of service as
directors of Plug Power the INTER RAO Designees shall not be entitled to any
compensation, regardless of form or amount, or expense reimbursement for such
service, and INTER RAO shall cause such INTER RAO designees to waive, in
writing, any entitlement thereto prior to such INTER RAO Designees’ appointment
or election to the Board.

Section 3.          Standstill Arrangements.  During the Support Period, none of
the Stockholders nor any of their Affiliates or Associates will, without the
written consent of the Board, directly or indirectly:

3

 

--------------------------------------------------------------------------------

 


(a)         acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including, but not limited to Beneficial Ownership), or
arrange, or in any way participate in, any financings for the acquisition, of
any of the assets or businesses of Plug Power or any of its subsidiaries or of
any Common Stock or other securities of Plug Power or any of its subsidiaries,
or any rights or options to acquire any such ownership (including from a third
party) (other than acquisitions by any Stockholder or its Affiliates or
Associates, in each case which is an INTER RAO Grandfathered Person or a
Grandfathered Person (as such terms are defined in the Rights Agreement) at the
time of such acquisition, that do not result in such Stockholder, Affiliates or
Associates owning shares of Common Stock of Plug Power that equal or exceed the
Grandfathered Percentage or INTER RAO Grandfathered Percentage (as such terms
are defined in the Rights Agreement) applicable to such person);

(b)          form, join, become a member of or in any way participate in a
“group” within the meaning of Section 13(d)(3) of  the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (other than any “group'” to the extent
such “group” could be deemed to exist among parties consisting solely of the
Stockholders and/or their Affiliates or Associates), with respect to any equity
securities of Plug Power;

(c)          solicit proxies or consents for the voting of any voting or other
securities of Plug Power in connection with any “election contest,” or otherwise
become a “participant,” directly or indirectly, in any “solicitation” of
“proxies” or consents to vote in connection with any “election contest” or
exempt solicitation under Rule 14a-2(b)(1) under the Exchange Act relating to an
“election contest” involving Plug Power (all terms used in this subsection (c)
and defined in Regulation 14A under the Exchange Act having the meanings
assigned to them therein);

(d)          nominate or propose any persons as a director of Plug Power other
than nominations made in a non-public manner pursuant to and in compliance with
the policy relating to the consideration of director candidates recommended by
security holders established from time to time by Plug Power’s Corporate
Governance and Nominating Committee; or

(e)          except as otherwise expressly provided herein, (i) announce an
intention to do, (ii) enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to, (iii) publicly disclose any
intention, plan or arrangement inconsistent with, or (iv) provide any advice or
assistance to any other person, entity or group in connection with, any of the
foregoing.

The Stockholders shall not request Plug Power (or its directors, officers,
employees or agents), directly or indirectly, to amend or waive any provision of
this Section 3 (including this sentence).

Section 4.           Affiliate Transfers.  In the event that at any time after
the date hereof any Affiliate or Associate of either Stockholder acquires
Beneficial Ownership of any shares of Common Stock, such Affiliate or Associate
shall, automatically and without further action by any party, become a party to
and bound by the terms of this Agreement as a “Stockholder” hereunder.

Section 5.           Press Releases; Schedule 13D.  The press release with
respect to the execution of this Agreement shall be a press release to be
reasonably agreed upon by Plug Power and the Stockholders. 

                        (b)          Promptly following execution of this
Agreement, OGK-3 shall amend its Schedule 13D filed with the Securities and
Exchange Commission to amend Item 4 to provide that OGK-3 no longer has a
present intent to sell all or a portion of the Shares.

4

 

--------------------------------------------------------------------------------


 

Section 6.         General Provisions.   Each of the Stockholders hereby
represents to Plug Power, and Plug Power hereby represents to each of the
Stockholders, that:

 

(i)            such party has all requisite corporate, limited partnership,
limited liability company or other, as applicable, authority and power to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby;

(ii)           the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
all required action on the part of such party and no other proceedings on the
part of such party are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby;

(iii)          this Agreement has been duly and validly executed and delivered
by such party and constitutes the valid and binding obligation of such party
enforceable against such party in accordance with its terms; and

(iv)          this Agreement will not result in a violation on its part of any
terms or provisions of any agreements to which such person is a party or by
which such party may otherwise be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting such party (it
being understood that each party makes no representation as to whether this
Agreement will result in any such violation on the part of the other parties
hereto).

(b)         OGK-3 hereby represents to Plug Power that OGK-3 Beneficially Owns
44,626,939 shares of Common Stock and possesses sole voting power with respect
to all such shares.  The Stockholders represent and warrant that no Stockholder
is a party to any agreement, arrangement or understanding with any third party
other than Plug Power with respect to the securities, management or control of
Plug Power, except as expressly contemplated by this Agreement.

(c)          INTER RAO hereby represents to Plug Power that: (i) it is the
direct owner of shares of OGK-3 representing approximately 81.9% of the
outstanding equity interests and voting power in OGK-3; and (ii) except for the
44,626,939 shares of Common Stock Beneficially Owned directly by OGK-3, neither
INTER RAO nor any of its Affiliates or Associates Beneficially Own or could be
deemed to Beneficially Own any shares of Common Stock of Plug Power.

(d)          Each party agrees and acknowledges that it will be impossible to
measure in money damages the harm that would be suffered by either party if the
other party fails to comply with any of its obligations hereunder and that in
the event of any such failure, the aggrieved party will be irreparably damaged
and will not have an adequate remedy at law.  Any such aggrieved party shall, in
addition to any other remedy to which it may be entitled at law or in equity, be
entitled to injunctive relief, including specific performance, to enforce the
provisions of this Agreement.  If any action should be brought in equity to
enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.  Any
requirements for the securing or posting of any bond with such remedy are hereby
waived.

5

 

--------------------------------------------------------------------------------

 


 

(e)           The parties hereto acknowledge, warrant and represent that they
have carefully read this Agreement, understand it, have consulted with and
received the advice of counsel regarding this Agreement, agree with its terms,
and freely, voluntarily and knowingly execute it.

(f)            This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors,
personal representatives and assigns.

(g)           This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.

(h)           This Agreement may be signed in counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.  This Agreement may be executed by facsimile or electronic (pdf)
signature and a facsimile or electronic (pdf) signature shall constitute an
original for all purposes.

(i)            All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, express delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the party to be notified at the respective addresses set
forth below, or at such other addresses which may hereinafter be designated in
writing:    

if to Plug Power:

Plug Power Inc.

 

968 Albany Shaker Road

 

Latham, New York 12110

 

Attention: Gerard L. Conway, Jr.

 

                  General Counsel

 

                                                           

with a copies to:

Goodwin Procter LLP

 

Exchange Place

 

Boston, Massachusetts 02109

 

Attention:    Robert P. Whalen, Jr.

 

                  James A. Matarese

 

 

 

                                               

if to the Stockholders:

INTER RAO UES

 

12 Krasnopresnenskaya nab.

 

Moscow, 123610 Russian Federation

 

Attention: Evgeny Rasskazov

 

 

 

 

with a copy to:

Allen & Overy Legal Services

 

9 Dmitrovsky pereulok

                                                                            

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

Moscow, 107031 Russian Federation
Attention: Anton Konnov

 

(j)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, United States of America,
without regard to any conflict of laws provisions thereof.  Each party, on
behalf of itself and its Affiliates and Associates, hereby irrevocably and
unconditionally consents to the exclusive jurisdiction of the courts in the
State of Delaware and/or the courts of the United States of America located in
the State of Delaware for any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby, and agrees
not to commence any action, suit or proceeding related thereto except in such
courts.  Each party, on behalf of itself and its Affiliates and Associates,
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the courts in the State of Delaware and/or
the courts of the United States of America located in the State of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding in any such
court has been brought in any inconvenient forum.  Each of the parties further
agrees that service of any process, summons, notice, or document by U.S.
registered mail (with respect to any address in the United States of America) or
by a recognized international express courier service, including, without
limitation, International Federal Express (with respect to any address outside
of the United States of America) to such party’s then current address for notice
pursuant to Section 6(i) hereof shall be effective service of process for any
action, suit, or proceeding brought against it in such court.  Each of the
parties hereto agrees that its submission to jurisdiction and its consent to
service of process in the manner described above is made for the express benefit
of the other parties hereto.

(k)          No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power. 
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder. 
Any agreement on the part of any of the parties to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such party.

(l)            If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable.  In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any such that is held invalid, void or unenforceable by a court of competent
jurisdiction. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

            IN WITNESS WHEREOF, each of the parties hereto has executed this
Standstill and Support Agreement, or caused the same to be executed by its duly
authorized representative as of the date first above written.

 

PLUG POWER INC.

 

 

By: /s/ Andrew Marsh                               

Name: Andrew Marsh

Title: President and Chief Executive Officer

 

 

 

OJSC “INTER RAO UES”

 

By: /s/ Ilnar I. Mirsiyapov

Name:  Ilnar I. Mirsiyapov

Title: Member of the Management Board, Head of strategy and investments

 

 

OJSC “Third Generation Company of the Wholesale Electricity Market”

 

By: /s/ Alexander E. Nikulov

Name: Alexander E. Nikulov

Title: Acting Chief Executive Officer

 

 

 

 

 

 

 

 

 

[Signature Page to Standstill and Support Agreement]

--------------------------------------------------------------------------------

 

 